DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 of present application 17/722,755 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15, respectively, of copending Application No. 17/154,136 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-10 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a vehicle platform” that controls the vehicle and fixes a rotation direction of a wheel in claims 1-2 and 6-7 and receives inputs from a wheel speed sensor in claims 2 and 7
“a vehicle control interface” that interfaces between the vehicle platform and the autonomous driving system and provides a signal indicating a fixed rotation direction in claims 1 and 6; that provides a signal indicating “Forward” motion in claims 3, 5, 8 and 10; that provides a signal indicating “Reverse” motion in claims 3 and 8; and that provides a signal indicating “Invalid value” in claims 4 and 9 
“an autonomous driving system” that creates a driving plan in claim 6
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“a vehicle platform”: applicant discloses vehicle platform (VP) 120 in at least Fig. 2, [Page 8, lines 7-9], and [Page 10, line 27-Page 11, line 7] of applicant’s disclosure. Applicant further discloses that VP 120 performs processing for fixing a rotation direction of a wheel as shown in Fig. 4 (See at least [Page 14, lines 1-9] in applicant’s specification). Applicant further discloses that within VP 120, the processing may be entirely implemented in the form of hardware (electric circuitry) in VP 120 (See at least [Page 14, lines 1-9] in applicant’s disclosure). This is adequate structure to perform the claimed functions.
“a vehicle control interface”: applicant discloses that vehicle control interface 110 comprises two ECUs, VCIB 111A and VCIB 111B, which each contain a CPU and memory containing instructions to convey commands from ADK 200 to VP 120 and information from VP 120 to ADK 200 (See at least Fig. 2 and [Page 7, lines 17-33] in applicant’s disclosure). This is adequate structure to perform the claimed functions.
“an autonomous driving system”: applicant discloses that autonomous driving kit (ADK) 200, depicted in Fig. 2, may be synonymous with an autonomous driving system (ADS) (See at least [Page 5, lines 10-17] in applicant’s disclosure). Applicant further discloses that ADK 200 comprises compute assembly 210 (See at least [Page 6, lines 9-12] in applicant’s disclosure). Applicant further discloses that compute assembly 210 determines the next operation of the vehicle (See at least [Page 6, lines 13-18]). Applicant further discloses that each of VCIBs 111A and 111B are communicatively connected to compute assembly 210 of autonomous driving system (ADK) 200 over CAN (See at least [Page 7, lines 24-33] in applicant’s disclosure). Because CAN is an interface utilized to communicate between microcontrollers, it will therefore be appreciated that compute assembly 210 is a microcontroller or another type of ECU. This is adequate structure to perform the claimed functions.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pursifull et al. (US 20200114885 A1) in view of Han et al. (US 20210171050 A1) in further view of Shibata et al. (US 20200293034 A1), hereinafter referred to as Pursifull, Han and Shibata, respectively.
Regarding claim 1, Pursifull discloses A vehicle (Pursifull discloses a vehicle system which automatically corrects rollback responsive to a forward gear being selected during reverse vehicle motion [See at least Pursifull, 0053]), the vehicle comprising: 
a vehicle platform which fixes a rotation direction of a wheel (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 326, the controller may shift the transmission from the neutral gear to the requested forward gear [See at least Pursifull, 0049]) based on a pulse provided from a vehicle speed sensor (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 312, it may be determined if the reverse vehicle speed is below a threshold, and if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear, whereas if the reverse vehicle speed has dropped below the second threshold, then the controller proceeds to reduce the brake torque at 324 and shift the vehicle to the requested forward gear at 326 [See at least Pursifull, 0047]).
However, Pursifull does not explicitly teach the vehicle wherein the vehicle speed sensor is a wheel speed sensor provided in the wheel.
However, Han does teach a vehicle system where a speed of the vehicle is measured by a wheel speed sensor provided in the wheel (See at least Fig. 4 in Han: Han teaches that controller model 30 may receive various wheel speed information from wheel speed sensors mounted within wheels of the vehicle [See at least Han, 0041]). Both Pursifull and Han teach methods for measuring vehicle speed by a sensor for use by a controller. However, only Han explicitly teaches where the speed may be specifically measured by a wheel speed sensor provided in the wheel.
It would have been obvious to anyone of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller of Pursifull to also gather speed data from a wheel speed sensor provided in the wheel of a vehicle, as in Han. Anyone of ordinary skill in the art will appreciate that such a sensor is a commonly used in the art to obtain vehicle speed.
However, Pursifull does not explicitly teach the vehicle wherein an autonomous driving system is mountable within the vehicle and the vehicle platform controls the vehicle in accordance with an instruction from the autonomous driving system; and 
the vehicle further comprises a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system, wherein the vehicle control interface provides a signal indicating the fixed rotation direction to the autonomous driving system.
However, Shibata does teach a vehicle including an autonomous driving system mountable within the vehicle (See at least Fig. 3 in Shibata: Shibata teaches that autonomous driving system (ADS) 70 is implemented by controller 34, which is located onboard vehicle 10 [See at least Shibata, 0048-0049]) where the vehicle platform controls the vehicle in accordance with an instruction from the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that the interface 102 is used to establish a connection between the autonomous vehicle 10 and the control device 100 so that the autonomous vehicle 10, including the controller 34, operate in accordance with commands from the control device 100 [See at least Shibata, 0056]); and 
the vehicle further comprises a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that the interface 102 is used to establish a connection between the autonomous vehicle 10 and the control device 100 so that the autonomous vehicle 10 is controlled by the control device 100 [See at least Shibata, 0056]), wherein the vehicle control interface provides a signal indicating the fixed rotation direction to the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that, based on a control element 108 pertaining to gearing of the vehicle (i.e., forward, reverse or neutral transmission), processor 104 of control device 100 may control gearing of the vehicle via interface 102 [See at least Shibata, 0056]). Both Shibata and Pursifull teach methods for controlling gears of a vehicle by way of a controller. However, only Shibata explicitly teaches where the controller may be coupled to an autonomous driving system for a vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to integrate the automatic gear control system of Pursifull in view of Han into an autonomous vehicle system, as in Shibata. Anyone of ordinary skill in the art will appreciate that autonomous driving of a vehicle also includes autonomous control of transmission of a vehicle.

Regarding claim 2, Pursifull in view of Han in further view of Shibata teaches The vehicle according to claim 1, wherein 
when the vehicle platform consecutively receives input of two pulses indicating a same direction from the wheel speed sensor (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will therefore be appreciated that the controller must collect at least one more consecutive speed value in order to make this determination, where all speed values gathered are indicative of a same [reverse] direction), the vehicle platform fixes the rotation direction of the wheel (Pursifull teaches that one the reverse speed falls below a threshold, the vehicle is finally switched to forward gear [See at least Pursifull, 0048]).

Regarding claim 3, Pursifull in view of Han in further view of Shibata teaches The vehicle according to claim 1, wherein when a rotation direction to move the vehicle forward is fixed as the rotation direction of the wheel, the vehicle control interface provides a signal indicating "Forward" to the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that control device 100 generates commands which may include a forward gear command for the transmission of vehicle 10 [See at least Shibata, 0056]) and when a rotation direction to move the vehicle rearward is fixed as the rotation direction of the wheel, the vehicle control interface provides a signal indicating "Reverse" to the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that control device 100 generates commands which may include a reverse gear command for the transmission of vehicle 10 [See at least Shibata, 0056]).

Regarding claim 4, Pursifull in view of Han in further view of Shibata teaches The vehicle according to claim 1, wherein 
when the rotation direction of the wheel has not been fixed, the vehicle control interface provides a signal indicating "Invalid value" to the autonomous driving system (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. The delay performed by the controller may be regarded as designating the too-large speed value as an invalid value for purposes of changing gears). 

Regarding claim 5, Pursifull in view of Han in further view of Shibata teaches The vehicle according to claim 3, wherein the vehicle control interface provides the signal indication "Forward" to the autonomous driving system until the rotation direction of the wheel is fixed (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will therefore be appreciated that the forward gear is requested multiple times—at least once when it is delayed and at least once more when the speed is finally low enough to perform the shift) after activation of the vehicle (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will be appreciated that the vehicle is active, moving, and performing computations during all these steps).

Regarding claim 6, Pursifull discloses A vehicle (Pursifull discloses a vehicle system which automatically corrects rollback responsive to a forward gear being selected during reverse vehicle motion [See at least Pursifull, 0053]) comprising: 
a vehicle platform that carries out vehicle control (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 326, the controller may shift the transmission from the neutral gear to the requested forward gear [See at least Pursifull, 0049]), wherein 
the vehicle platform fixes a rotation direction of a wheel (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 326, the controller may shift the transmission from the neutral gear to the requested forward gear [See at least Pursifull, 0049]) based on a pulse provided from a vehicle speed sensor (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 312, it may be determined if the reverse vehicle speed is below a threshold, and if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear, whereas if the reverse vehicle speed has dropped below the second threshold, then the controller proceeds to reduce the brake torque at 324 and shift the vehicle to the requested forward gear at 326 [See at least Pursifull, 0047]).
However, Pursifull does not explicitly teach the vehicle wherein the vehicle speed sensor is a wheel speed sensor provided in the wheel.
However, Han does teach a vehicle system where a speed of the vehicle is measured by a wheel speed sensor provided in the wheel (See at least Fig. 4 in Han: Han teaches that controller model 30 may receive various wheel speed information from wheel speed sensors mounted within wheels of the vehicle [See at least Han, 0041]). Both Pursifull and Han teach methods for measuring vehicle speed by a sensor for use by a controller. However, only Han explicitly teaches where the speed may be specifically measured by a wheel speed sensor provided in the wheel.
It would have been obvious to anyone of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller of Pursifull to also gather speed data from a wheel speed sensor provided in the wheel of a vehicle, as in Han. Anyone of ordinary skill in the art will appreciate that such a sensor is a commonly used in the art to obtain vehicle speed.
However, Pursifull does not explicitly disclose the vehicle further comprising an autonomous driving system that creates a driving plan, wherein the vehicle platform carries out vehicle control in accordance with an instruction from the autonomous driving system, and 
a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system, wherein the vehicle control interface provides a signal indicating the fixed rotation direction to the autonomous driving system.
However, Shibata does teach a vehicle further comprising an autonomous driving system (See at least Fig. 3 in Shibata: Shibata teaches that autonomous driving system (ADS) 70 is implemented by controller 34, which is located onboard vehicle 10 [See at least Shibata, 0048-0049]) that creates a driving plan, wherein the vehicle platform carries out vehicle control in accordance with an instruction from the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that the interface 102 is used to establish a connection between the autonomous vehicle 10 and the control device 100 so that the autonomous vehicle 10, including the controller 34, operate in accordance with commands from the control device 100 [See at least Shibata, 0056]), and 
a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that the interface 102 is used to establish a connection between the autonomous vehicle 10 and the control device 100 so that the autonomous vehicle 10 is controlled by the control device 100 [See at least Shibata, 0056]), wherein the vehicle control interface provides a signal indicating the fixed rotation direction to the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that, based on a control element 108 pertaining to gearing of the vehicle (i.e., forward, reverse or neutral transmission), processor 104 of control device 100 may control gearing of the vehicle via interface 102 [See at least Shibata, 0056]). Both Shibata and Pursifull teach methods for controlling gears of a vehicle by way of a controller. However, only Shibata explicitly teaches where the controller may be coupled to an autonomous driving system for a vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to integrate the automatic gear control system of Pursifull in view of Han into an autonomous vehicle system, as in Shibata. Anyone of ordinary skill in the art will appreciate that autonomous driving of a vehicle also includes autonomous control of transmission of a vehicle.

Regarding claim 7, Pursifull in view of Han in further view of Shibata teaches The vehicle according to claim 6, wherein 
when the vehicle platform consecutively receives input of two pulses indicating a same direction from the wheel speed sensor (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will therefore be appreciated that the controller must collect at least one more consecutive speed value in order to make this determination, where all speed values gathered are indicative of a same [reverse] direction), the vehicle platform fixes the rotation direction of the wheel (Pursifull teaches that one the reverse speed falls below a threshold, the vehicle is finally switched to forward gear [See at least Pursifull, 0048]). 

Regarding claim 8, Pursifull in view of Han in further view of Shibata teaches The vehicle according to claim 6,
wherein when a rotation direction to move the vehicle forward is fixed as the rotation direction of the wheel, the vehicle control interface provides a signal indicating "Forward" to (he autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that control device 100 generates commands which may include a forward gear command for the transmission of vehicle 10 [See at least Shibata, 0056]), and 
when a rotation direction to move the vehicle rearward is fixed as the rotation direction of the wheel, the vehicle control interface provides a signal indicating "Reverse" to the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that control device 100 generates commands which may include a reverse gear command for the transmission of vehicle 10 [See at least Shibata, 0056]).

Regarding claim 9, Pursifull in view of Han in further view of Shibata teaches The vehicle according to claim 6, wherein 
when the rotation direction of the wheel has not been fixed, the vehicle control interface provides a signal indicating "Invalid value" to the autonomous driving system (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. The delay performed by the controller may be regarded as designating the too-large speed value as an invalid value for purposes of changing gears).

Regarding claim 10, Pursifull in view of Han in further view of Shibata teaches The vehicle according to claim 8, wherein the vehicle control interface provides the signal indicating "Forward" to the autonomous driving system until the rotation direction of the wheel is fixed (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will therefore be appreciated that the forward gear is requested multiple times—at least once when it is delayed and at least once more when the speed is finally low enough to perform the shift) after activation of the vehicle (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will be appreciated that the vehicle is active, moving, and performing computations during all these steps).

Regarding claim 11, Pursifull discloses A method of controlling a vehicle (Pursifull discloses a vehicle system which automatically corrects rollback responsive to a forward gear being selected during reverse vehicle motion [See at least Pursifull, 0053]), the vehicle including a vehicle platform that controls the vehicle (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 326, the controller may shift the transmission from the neutral gear to the requested forward gear [See at least Pursifull, 0049]), the method comprising: 
fixing, by the vehicle platform, a rotation direction of a wheel (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 326, the controller may shift the transmission from the neutral gear to the requested forward gear [See at least Pursifull, 0049]) based on a pulse provided from a vehicle speed sensor (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 312, it may be determined if the reverse vehicle speed is below a threshold, and if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear, whereas if the reverse vehicle speed has dropped below the second threshold, then the controller proceeds to reduce the brake torque at 324 and shift the vehicle to the requested forward gear at 326 [See at least Pursifull, 0047]).
However, Pursifull does not explicitly disclose the method wherein the vehicle speed sensor is a wheel speed sensor provided in the wheel.
However, Han does teach a vehicle system where a speed of the vehicle is measured by a wheel speed sensor provided in the wheel (See at least Fig. 4 in Han: Han teaches that controller model 30 may receive various wheel speed information from wheel speed sensors mounted within wheels of the vehicle [See at least Han, 0041]). Both Pursifull and Han teach methods for measuring vehicle speed by a sensor for use by a controller. However, only Han explicitly teaches where the speed may be specifically measured by a wheel speed sensor provided in the wheel.
It would have been obvious to anyone of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller of Pursifull to also gather speed data from a wheel speed sensor provided in the wheel of a vehicle, as in Han. Anyone of ordinary skill in the art will appreciate that such a sensor is a commonly used in the art to obtain vehicle speed.
However, Pursifull does not explicitly disclose the method wherein an autonomous driving system is mountable on the vehicle and the vehicle is controlled in accordance with an instruction from the autonomous driving system and the vehicle further includes a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system, wherein the method further comprises providing, by the vehicle control interlace, a signal indicating the fixed rotation direction to the autonomous driving system.
However, Shibata does teach a method for operating a vehicle wherein an autonomous driving system is mountable on the vehicle (See at least Fig. 3 in Shibata: Shibata teaches that autonomous driving system (ADS) 70 is implemented by controller 34, which is located onboard vehicle 10 [See at least Shibata, 0048-0049]) and the vehicle is controlled in accordance with an instruction from the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that the interface 102 is used to establish a connection between the autonomous vehicle 10 and the control device 100 so that the autonomous vehicle 10, including the controller 34, operate in accordance with commands from the control device 100 [See at least Shibata, 0056]) and the vehicle further includes a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that the interface 102 is used to establish a connection between the autonomous vehicle 10 and the control device 100 so that the autonomous vehicle 10 is controlled by the control device 100 [See at least Shibata, 0056]), wherein the method further comprises providing, by the vehicle control interlace, a signal indicating the fixed rotation direction to the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that, based on a control element 108 pertaining to gearing of the vehicle (i.e., forward, reverse or neutral transmission), processor 104 of control device 100 may control gearing of the vehicle via interface 102 [See at least Shibata, 0056]). Both Shibata and Pursifull teach methods for controlling gears of a vehicle by way of a controller. However, only Shibata explicitly teaches where the controller may be coupled to an autonomous driving system for a vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to integrate the automatic gear control system of Pursifull in view of Han into an autonomous vehicle system, as in Shibata. Anyone of ordinary skill in the art will appreciate that autonomous driving of a vehicle also includes autonomous control of transmission of a vehicle.

Regarding claim 12, Pursifull in view of Han in further view of Shibata teaches The method of controlling a vehicle according to claim 11, wherein 
when the vehicle platform consecutively receives input of two pulses indicating a same direction from the wheel speed sensor (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will therefore be appreciated that the controller must collect at least one more consecutive speed value in order to make this determination, where all speed values gathered are indicative of a same [reverse] direction), the vehicle platform fixes the rotation direction of the wheel (Pursifull teaches that one the reverse speed falls below a threshold, the vehicle is finally switched to forward gear [See at least Pursifull, 0048]).

Regarding claim 13, Pursifull in view of Han in further view of Shibata teaches The method of controlling a vehicle according to claim 11, further comprising: 
providing, by the vehicle control interlace, a signal indicating "Forward" to the autonomous driving system when a rotation direction to move the vehicle forward is fixed as the rotation direction of the wheel (See at least Fig. 4 in Shibata: Shibata teaches that control device 100 generates commands which may include a forward gear command for the transmission of vehicle 10 [See at least Shibata, 0056]); and 
providing, by the vehicle control interface, a signal indicating "Reverse" to the autonomous driving system when a rotation direction to move the vehicle rearward is fixed as the rotation direction of the wheel (See at least Fig. 4 in Shibata: Shibata teaches that control device 100 generates commands which may include a reverse gear command for the transmission of vehicle 10 [See at least Shibata, 0056]).

Regarding claim 14, Pursifull in view of Han in further view of Shibata teaches The method of controlling a vehicle according to claim 11, further comprising 
providing, by the vehicle control interface, a signal indicating "Invalid value" to the autonomous driving system when the rotation direction of the wheel has not been fixed (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. The delay performed by the controller may be regarded as designating the too-large speed value as an invalid value for purposes of changing gears).

Regarding claim 15, Pursifull in view of Han in further view of Shibata teaches The method of controlling a vehicle according to claim 13, further comprising 
providing, by the vehicle control interface, the signal indicating "Forward" to the autonomous driving system until the rotation direction of the wheel is fixed (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will therefore be appreciated that the forward gear is requested multiple times—at least once when it is delayed and at least once more when the speed is finally low enough to perform the shift) after activation of the vehicle (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will be appreciated that the vehicle is active, moving, and performing computations during all these steps).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668